Citation Nr: 0635331
Decision Date: 11/14/06	Archive Date: 01/18/07


DOCKET NO. 04-07 617A                       DATE NOV 14 2006

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for bipolar disorder.

2. Entitlement to service connection for low back disorder.

3. Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from May 16, 1975 to December 23, 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision.

FINDINGS OF FACT

1. At the June 2005 hearing before the Decision Review Officer at the RO, prior to promulgation of a decision in the appeal, the veteran requested to withdraw the claim for service connection for bipolar disorder.

2. At the June 2005 hearing before the Decision Review Officer at the RO, prior to promulgation of a decision in the appeal, the veteran requested to withdraw the claim for service connection for a low back disorder.

3. The veteran has a diagnosis of PTSD.

4. The veteran did not engage in combat with the enemy and supporting evidence does not substantially corroborate his claimed in-service stressors.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the appellant have been met for the claim for service connection for bipolar disorder. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

-2



2. The criteria for withdrawal of a Substantive Appeal by the appellant have been met for the claim for service connection for low back disorder. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

3. PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2006), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA must also request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice required by the VCAA by letters dated in October 2002 and August 2004. The RO specifically informed the veteran of the evidence required to substantiate his claim, the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, that he should submit such evidence or provide V A with the information necessary for VA to obtain such

- 3 



evidence on his behalf, and to submit any evidence in his possession pertaining to his claim. Therefore, the Board finds that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's claim has been obtained. The record before the Board contains service medical records and postservice medical records. In addition, neither the veteran nor his representative has identified any additional pertinent evidence that could be obtained to substantiate his claim. The Board is also unaware of any such evidence. Therefore, the Board is satisfied that VA has complied with its duty to assist the veteran in the development of the facts pertinent to the claim.

The record also reflects that the originating agency readjudicated the veteran's claim following the provision of the required notice and the completion of all indicated development of the record. In light of the Board's denial of the appellant's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the issue discussed in this decision. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

1. Bipolar Disorder and Low Back Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or it may be withdrawn on the record at a hearing. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. At the June 2005 hearing before the Decision Review Officer at the RO, the appellant's representative withdrew the claims for

- 4 



service connection for bipolar disorder and low back disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration of these issues. Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

The provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

2. PTSD

The veteran asserts that he is entitled to service connection for PTSD. In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F .R. § 3.303 (2006). If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F .R. § 3.303(b) (2006). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

A claim for service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

- 5 



When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events. Rather, his alleged service stressors must be established by official service record or other credible supporting evidence. 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). In the present case, the record does not show that the veteran was in combat. Accordingly, his stressors must be established by credible supporting evidence.

In this case, the record shows that the veteran has a diagnosis of PTSD. Notwithstanding the PTSD diagnosis, service connection requires evidence that the claimed stressors actually occurred. With regard to the validity of the averred stressors, the evidence necessary to establish that the claimed stressors actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002). When a veteran is found to have engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2004).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence. See Cohen, supra. Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran engaged in combat with the enemy during his averred stressors. VA's General Counsel has defined the ordinary meaning of the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).

- 6 



According to the veteran's DD-214, he served in the Navy for less than 7 months and had 22 days of foreign and/or sea service; with no awards, medals, or decorations indicating combat. Based on the foregoing, the Board finds that the veteran did not engage in combat with the enemy.

Therefore, the primary issue in this case is whether the veteran's reported in-service stressors can be corroborated. This matter is an adjudicatory question involving both consideration of the facts as presented, as well as the credibility of the evidence contained in the claims folder.

On various occasions, the veteran has cited to different stressors. For example, a treatment record from the VA Medical Center (VAMC) in Biloxi dated in September 2003 noted that the veteran indicated that he had been sexually assaulted during basic training at Great Lakes Naval Station. A treatment record from VAMC Birmingham dated in October 2005 noted that the veteran had increased stressors as he had been displaced by the hurricane, relocated to Hunstville, and had lost his job. That record also showed that the veteran reported being traumatized by working with body bags in Vietnam. During his June 2005 hearing at the RO, the veteran testified that while in boot camp in 1975, he was beaten, urinated on, and molested. Social Security Administration records contain treatment records dated in November 1991 and December 1991 in which the veteran indicated that when he was 11 years old that he saw his 9 year old brother get strangled to death by police officers. He also stated that during service, he witnessed several officers murder and dismember a 9 year old girl. After interviewing the veteran's sister, the examiner noted that that this history was fabricated. When confronted with this information later, the veteran admitted that he had fabricated that history and then indicated that he had been sexually abused by 2 older brothers.

On review, the Board finds that the veteran's claimed stressors are unverifiable, given the inconsistencies in his stressor stories. While the claims folder is rife with different stressors which the veteran has purported to be the cause of his PTSD, they are not corroborated by other evidence and lack credibility. In fact, upon confrontation as to the substance of a stressor, the veteran himself has admitted to

- 7 



fabrication. The veteran is not a credible witness. While he has been diagnosed with PTSD, his stressors are simply not verifiable as he is not a credible witness. Therefore, in the absence of specific stressors/events which can be verified, the Board cannot conclude that the requirements of 38 C.F.R. § 3.304(f) have been met.

To the extent that the veteran himself has claimed that PTSD is related to service, as a layman, he has no competence to give a medical opinion on the etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As a clear preponderance of the competent evidence of record is against a finding of PTSD related to service, including due to the lack of identified verifiable in-service stressors, the Board finds that service connection for PTSD is not warranted. 38 U.S.C.A. § 51O7(b).

ORDER

The appeal as to the claim for service connection for bipolar disorder is dismissed.

The appeal as to the claim for service connection for low back disorder is dismissed.

Service connection for PTSD is denied.

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

- 8 



